PER CURIAM.
Defendant was charged with eight counts: second degree felony murder, first degree robbery, first degree assault, attempted first degree robbery, and four counts of armed criminal action. A jury found defendant guilty of the murder, robbery, and assault, as well as the three related armed criminal action offenses. The jury found defendant not guilty of the attempted robbery and its related armed criminal action count.
No jurisprudential purpose would be served by a written opinion. However, the *20parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).